Bernard S. Meyer, J.
Motion for an order directing the defendants to furnish the plaintiff a copy of the medical report made by the physician who examined the plaintiff at the request of the defendants granted.
The attorneys for the defendants and the Motor Vehicle Accident Indemnification Corporation oppose the motion on the ground that the Legislature has not provided for such relief in article 17-A of the Insurance Law (L. 1958, ch. 759, § 2, eff. Jan. 1, 1959). Section 609 of article 17-A does permit the corporation to defend the action on behalf of the defendant. It is well settled that defendants may be ordered to furnish copies of medical reports. (Pink v. Valentine, 10 A D 2d 583; Yudenfreund v. Mortimer, 9 A D 2d 935.) By parity of reasoning— absent any legislative direction to the contrary — the corporation which conducts the defense on behalf of the defendant should furnish copies of the medical reports.